Citation Nr: 0631982	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-05 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for pyloroduodenal irritability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1959 to 
September 1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision rendered by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim for an increased 
rating for pyloroduodenal irritability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  As this case must be remanded for another matter, the 
RO now has the opportunity to send proper notice to the 
veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran was initially awarded service connection for 
pyloroduodenal irritability in a June 1970 rating decision.  
The veteran contends his disability has worsened.

The Board observes that the veteran was afforded a VA 
examination in May 2001.  The May 2001 examiner indicated 
that there were no residuals of the veteran's gastric 
pyloroduodenal irritability.  There is no indication that the 
veteran's claims file was reviewed contemporaneously with 
this examination.  It also unclear whether any clinical 
gastrointestinal studies or tests were performed to determine 
the current nature and severity of the veteran's disability.  
As such, it appears that the last comprehensive VA 
examination of record was in 1970, over thirty years ago.  

In addition, a review of current medical treatment records 
reflects that the veteran's only digestive disorder appears 
to be that of gastroesophageal reflux disease (GERD), and not 
pyloroduodenal irritability.  For these reasons the Board 
finds that another VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A.§ 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should take the appropriate 
steps to obtain any outstanding treatment 
records for pyloroduodenal irritability, 
from November 2003 to present.  If the RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.   

3.  The veteran should be afforded a VA 
examination by a gastroenterologist to 
determine the current level of severity 
of impairment, if any, caused by the 
service- connected pyloroduodenal 
irritability.  

To the extent that any non-service-
connected digestive system disabilities 
are present, the examiner should attempt 
to differentiate between symptomatology 
attributable to those disabilities and 
the service- connected disability of 
pyloroduodenal irritability.  Any opinion 
expressed must be accompanied by a 
complete rationale.  

If applicable, the examiner should 
include an opinion and discussion as to 
the significance or relationship, if any, 
between the veteran's current disability 
diagnosed as pyloroduodenal irritability, 
and current findings of gastroesophageal 
reflux disease.  

4.  All indicated tests and studies are 
to be performed.  Prior to the 
examination, the claims folder must be 
made available to the psychiatrist or 
psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



